12-912
         Singh v. Holder
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A088 017 706
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of April, two thousand thirteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       Juzar Singh,
14                Petitioner,
15
16                         v.                                   12-912
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Amy Nussbaum Gell, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Jennifer Paisner-
28                                     Williams, Senior Litigation Counsel;
29                                     Jesse M. Bless, Trial Attorney,
 1                           Office of Immigration Litigation,
 2                           United States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Juzar Singh, a native and citizen of India, seeks

10   review of a February 8, 2012, decision of the BIA affirming

11   the July 13, 2010, decision of Immigration Judge (“IJ”)

12   Philip L. Morace, denying his application for asylum,

13   withholding of removal, and relief under the Convention

14   Against Torture (“CAT”).   In re Juzar Singh, No. A088 017

15   706 (B.I.A. Feb. 8, 2012), aff’g No. A088 017 706 (Immig.

16   Ct. N.Y. City July 13, 2010).       We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       Under the circumstances of this case, we have reviewed

20   both the IJ’s and the BIA’s opinions “for the sake of

21   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

22   2008) (per curiam) (internal quotation marks omitted).        The

23   applicable standards of review are well-established.         See

24   8 U.S.C. § 1252(b)(4); see also Xiu Xia Lin v. Mukasey, 534


                                     2
 1 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).     For asylum

 2   applications governed by the REAL ID Act, such as the

 3   application in this case, the agency may, considering the

 4   totality of the circumstances, base a credibility finding on

 5   an asylum applicant’s demeanor, the plausibility of his

 6   account, and inconsistencies in his statements, without

 7   regard to whether they go “to the heart of the applicant’s

 8   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).   Substantial

 9   evidence supports the agency’s adverse credibility

10   determination and that determination formed an adequate

11   basis for denying relief.

12       In finding Singh not credible, the agency reasonably

13   relied on several discrepancies in the record.     See Xiu Xia

14   Lin, 534 F.3d at 167.   First, as the agency noted, Singh

15   initially told border crossing officials that he had come to

16   the United States to work, that he had never been arrested

17   in India, and that he had no reason to fear returning, yet

18   he subsequently applied for asylum, claiming past

19   persecution and a fear of future harm in India on account of

20   his religion and his political associations.     As required,

21   the agency considered Singh’s explanation that he was afraid

22   during his initial encounter with immigration officials, see


                                   3
 1   Ramsameachire v. Ashcroft, 357 F.3d 169, 179 (2d Cir. 2004),

 2   but nevertheless reasonably relied to some extent on this

 3   discrepancy because the totality of the circumstances

 4   demonstrated that Singh was not credible, particularly in

 5   light of numerous other inconsistencies in the record.     See

 6   Xiu Xia Lin, 534 F.3d at 167.

 7       As the agency noted, Singh’s testimony at trial

 8   differed from the statements he made during his credible

 9   fear interview with respect to the duration of his three

10   detentions, the harm suffered during each detention, and the

11   medical treatment received following the detentions.

12   Moreover, Singh’s credible fear interview bore the

13   “hallmarks of reliability,” see Zhang v. Holder, 585 F.3d
14   715, 725 (2d Cir. 2009), and a reasonable factfinder would

15   not be compelled to credit Singh’s explanations for these

16   inconsistencies.   See Majidi v. Gonzales, 430 F.3d 77, 80-81

17   (2d Cir. 2005).

18       Having questioned Singh’s credibility, the agency did

19   not err in finding that he failed to present sufficient

20   evidence to rehabilitate his testimony.   Biao Yang v.

21   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per curiam).

22   Indeed, as the agency found, although Singh had over two


                                     4
 1   years to produce corroborating witnesses, he failed to do so

 2   at the time of trial.     Furthermore, the record does not

 3   compellingly suggest that the IJ failed to adequately

 4   consider any material evidence.     See Xiao Ji Chen v. U.S.

 5   Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006).

 6       Ultimately, because a reasonable fact-finder would not

 7   be compelled to conclude to the contrary, the agency’s

 8   adverse credibility determination was supported by

 9   substantial evidence. The adverse credibility determination

10   is dispositive of Singh’s claims for asylum, withholding of

11   removal, and CAT relief, as those claims were based on the

12   same factual predicate.     See Paul v. Gonzales, 444 F.3d 148,

13   156 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot. Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk




                                     5